10/25/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0230


                                         DA 22-0230

                                                                               LC-1%J
                                                                           OCT 2 5 2022
 IN THE MATTER OF:                                                       Bowen Greenw000
                                                                       Clork of supreme Court
                                                                          State of Montana
 M.G.,                                                              ORDER

              A Youth in Need of Care.




       Counsel for the appellant father of M.G. filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). The father responded to counsel's brief
and objected to counsel's motion.
       The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We have considered the arguments raised by counsel and by the father
in his response. We conclude there are no arguments with potential legal merit that could
be raised in the father's appeal in this case.
       Therefore,
       IT IS ORDERED that this appeal is DISMISSED.
       The Clerk is directed to provide copies of this Order to all counsel of record and to
the appellant father persogy.
       DATED this C.4;:day of October, 2022.



                                                               Chief Justice
    424



          Justices




2